DISSENTING OPINION OF JUDGE BIGGS.
The fundamental error in the majority opinion is that it assumes that if the foreman ordered the plaintiff to lash the legs of the derrick before removing the cap, no negligence can be imputed to the defendant. This in my judgment is an erroneous conception of the law. The foreman was present superintending the work and it was his business and duty to see to it that the usual and proper means were adopted in taking down the derrick so as not unnecessarily to endanger the lives of the workmen. His duty was not performed by ordering the workmen or some one of them to adopt the necessary precautions, but it was his business to see that it was done. Railing in this he must be held guilty of negligence in the discharge of his official duties, which makes his negligence imputable to his master. When the case is looked at from this standpoint it becomes obvious that the plaintiff’s instruction omits no essential precedent condition of recovery, and as it was supported in all of its requirements by substantial evidence it was properly given. It required the jury to find that at the time the plaintiff received his injuries he was exercising due care. The majority opinion shows that there was evidence in support of this. It required the jury to find that the foreman in superintending the removal of the derrick exercised ordinary care. This implies that he was negligent in that regard. There was evidence that the usual and safe way of removing *121the derrick was to lash the legs' to the bottom of the bridge, and that a failure to do so endangered the lives of the workmen. The instruction assumes that the legs were not so lashed, but that fact was conceded by the defendant at the trial. The contention of the defendant that its foreman ordered the plaintiff to fasten the legs of the derrick before removing the cap, presents a matter of defense. The evidence of the defendant on the subject merely tended to establish contributory negligence on the part of the plaintiff which is an affimative defense. Suppose some other workman had been hurt, would it have been any answer to his complaint that the foreman ordered the plaintiff here or some one else to lash the legs of the derrick and that he failed to do so?
Now, I admit that it would have been the better practice if plaintiff’s instruction had noted the affirmative defense, but its omission was not error, provided it was properly brought to the attention of the jury in other instructions. This was done in a very clear and forcible way in the second instruction given by the court on its own motion. The rule of practice as thus stated was the final conclusion of the supreme court in a per curiam opinion in the case of Schroeder v. Michel, 98 Mo. 43. We had the same question before us in Voegeli v. The Pickel Marble Co., 49 Mo. App. 643, where all of the cases were reviewed, and the doctrine of the Schroeder case was discussed and followed, in which we held that the giving of an instruction, which assumed to state facts necessary to a verdict for plaintiff, but which did not refer to such affirmative defenses as the case might present, was not reversible error, provided the attention of the jury was called to the omitted matter in other instructions. The record here presents just such a case. It may be remarked that defendant’s counsel, who are competent and industrious lawyers, regarded the instruction as I do, for its *122condemnation by my associates is for reasons which, are not alluded to in the briefs.
I have examined the remaining assignments and as I find no reversible error in the record, I think the judgment ought to be affirmed.